BARHAM, J.,
concurs in writ denial. The Court of Appeal opinion appears to indicate that the dominant estate can seek relocation of servitude under C.C. art. 703. Only the servient estate can take advantage of art. 703. However, the petition of plaintiff (owner of servient estate) alleges prior offer of the same relocation which was legally established by the court. Actually under the pleadings, this right of passage is not a relocation of passage —it is the establishing of the first servitude of passage which is established by law or contract. The courts below have fixed passage not contrary to law and in conformity to the equity sought by the servient estate.